Citation Nr: 1446799	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle disability, to include as secondary to service-connected left knee disability. 

2. Whether new and material evidence has been received to reopen a claim for service connection for right ankle disability, to include as secondary to service-connected left knee disability. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability, to include as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for left hip disability, to include as secondary to service-connected left knee disability. 

5.  Entitlement to service connection for low back disability, to include as secondary to service-connected left knee disability.  

6.  The propriety of reduction of a 20 percent disability for service-connected status-post (SP) arthralgia of the left knee to 10 percent effective October 1, 2009; to include entitlement to an increased rating for service-connected left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2009 rating decision which is appealed proposed to reduce the rating assigned to the service-connected SP arthralgia of the left knee with limitation of motion.  The July 2009 rating decision implemented the reduction from 20 percent to zero percent, effective October 1, 2009.  

In November 2010, the Veteran testified at a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims folder.  

In June 2011 the Board entered a decision dismissing the claim for service connection for PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence because that claim had been withdrawn at the 2010 Board hearing.  The Board remanded the remaining claims.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except VA treatment (CAPRI) records.  


FINDINGS OF FACT

1.  A May 1989 rating decision denied service connection for right and left ankle disabilities and a January 2002 rating decision denied service connection for right knee disability, all on the basis that they were not incurred in or caused by military service; and the Veteran did not appeal those decisions.  

2.  The evidence received since the May 1989 rating action, when considered together with the evidence previously on file, does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claims for service connection for left and right ankle disabilities, to include as secondary to the service-connected left knee disability.  

3.  The evidence received since the January 2002, when considered together with the evidence previously on file, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability, but upon de novo adjudication chronic right knee disability first manifested many years after service and is unrelated to the service-connected left knee disability.  

4.  A chronic left hip disability, including arthritis, first manifested many years after service and is unrelated to military service and to the service-connected left knee disability.  

5.  A chronic low back disability, including arthritis, first manifested many years after service and is unrelated to military service and to the service-connected left knee disability.  

6.  The reduction of the rating for SP arthralgia of the left knee from 20 percent to, as ultimately restored, 10 percent, effective October 1, 2009, was improper and restoration of no more than 20 percent rating is warranted because there was insufficient evidence of material and sustained improvement.  


CONCLUSIONS OF LAW

1.  The rating decision in May 1989 denying service connection for right and left ankle disabilities and the January 2002 rating decision denying service connection for right knee disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The additional evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for left ankle disability and right ankle disability, to include as secondary to service-connected left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The additional evidence when considered with the old evidence, is sufficient to reopen the claim for service connection for right knee disability, to include as secondary to service-connected left knee disability, but upon de novo consideration the criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.310 (2013).  

4.  The criteria for service connection for left hip and low back disabilities are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.310 (2013).

5.  The reduction of the rating for SP arthralgia of the left knee from 20 percent to 10 percent, effective October 1, 2009, was not proper and restoration of no more than a 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344, 4.1-4.3, 4.7, 4.21, Diagnostic Code 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in March 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was also done by the March 2008 letter.  

In a claim for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in April 2009, which included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, including records of the Social Security Administration (SSA) (pursuant to the 2011 Board remand), or are contained within Virtual VA.  The Veteran was afforded VA examinations as to his claims for service connection for left hip and low back disability, and that examination also yielded an opinion as to the claimed right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, he has not been provided a VA examination as to the claims for service connection for disabilities of the ankles because such examinations are not provided until and unless new and material evidence is submitted to reopen such claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  The adequacy of the examination and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  

38 C.F.R. § 3.103(c)(2) requires that a presiding Acting VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Reopening

Although notified, the Veteran did not appeal a May 1989 rating decision denying service connection for right and left ankle disabilities or a January 2002 rating decision denying service connection for right knee disability, all on the basis that they were not incurred in or caused by military service; and those decisions became final.  

In April 2008 additional service personnel records were received.  However, these records not relevant inasmuch as they have no bearing on any claim on appeal.  Also, no additional evidence was received within one-year following notification of either denial warranting readjudication of the claims.   See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied to reopen the claims, alleging that they are due to his service-connected left knee disability.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Reopening of service connection for Left and Right ankle disabilities, to include as secondary to service-connected left knee disability

The evidence on file at the time of the May 1989 rating decision included the STRs which revealed that the Veteran was evaluated for a month or more on two occasions for right ankle sprains, in 1980 and again the next year in 1981.  Right ankle X-rays at the time of evaluations in 1981 were negative.  At service discharge it as noted that he had had recurrent right ankle weakness for which he had used a brace.  On the other hand, at the April 1989 VA examination it was noted that he only had a history of in-service ankle problems but no further complications.  More to the point, he had no current complaints nor was an abnormality of either ankle found on physical examination.  In fact, the diagnosis was only that of arthralgia of ankles.  "Arthralgia is defined as pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The RO denied the claim in 1989 because no actual pathology of the ankles was shown.  The Veteran is competent to state that he sustained an injury during service and that he thereafter had pain.  However, the mere presence of pain does not equate to a finding that a chronic disability was incurred during service.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The exception to this is that pain can evidence a qualifying chronic disability for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (requiring service in Southwest Asia during the Persian Gulf Conflict).  However, such is not the case here.  

The additional evidence since the 1989 rating decision includes the Veteran's testimony as to his ankles to the effect that during service he had sprained his left ankle a few times while performing physical training.  He had been given a physical profile limiting his work for a week.  He now had swelling of the ankle but VA medical personnel had informed him that this was due to gout.  No physician had ever informed him that his left ankle or his right ankle conditions were caused or aggravated by placing more weight on them due to his service-connected left knee.  

Much of what the Veteran testified to is confirmed by the evidence of record.  For example, a June 2006 VAOPT record confirmed that the Veteran complained of swelling and burning of his ankles which were related to gout.  The exception is that the in-service sprains were to the right ankle and not the left ankle.  Moreover, the additional evidence shows that in addition to gout as a cause of ankle pain, he has also had circulatory disturbance stemming from varicose veins which had caused dermatological complications in the form of ankle ulcers.  Moreover, there is no allegation that either the Veteran's current gout or varicose veins are related in any manner to his military service or to his service-connected left knee disability.  

In sum, the additional evidence does not show that the Veteran has any residuals of in-service ankle injuries or in fact that he now has any musculoskeletal pathology of the ankles.  As such, the additional evidence received since the May 1989 rating decision is not new and material and is insufficient to reopen the claims for service connection for disabilities of the ankles.  

Reopening of service connection for right knee disability, to include as secondary to service-connected left knee disability, and adjudication De Novo

The February 2014 rating decision reopened the claim for service connection for right knee disability but, upon de novo consideration, denied that claim on the merits.  In this regard, when there is a previously and finally denied claim the Board does not have jurisdiction to adjudicate a claim on a de novo basis merely because the RO has done so.  Rowell v. Principi, 4 Vet. App. 9 (1993).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  However, the Court held that in rendering assistance, e.g., in obtaining a VA nexus opinion before reopening, VA "performed a "de facto reopening" of the claim.  Falzone v. Brown, 8 Vet. App. 398, 404 (1995).  Since a nexus opinion was obtained, see the February 2014 VA examination, it constitutes a de facto reopening and the Board will address this claim on the merits.  

The Veteran testified that he had not gone on sick call during service for right knee complaints.  However, the STRs show that he did but that while he had hurt both knees in May 1980, when first seen for right knee complaints three months later, in August 1980, it was for right patella soreness due to overdoing exercises.  He was seen again in September 1981 when he related having right knee pain without any specific injury, even though he reported having previously injured both knees.  X-rays at that time were negative.  

Following service the Veteran had no abnormality of the right knee on VA examination in April 1989, and it is not until 2001 that the evidence shows that he had arthritis in the right knee.  More to the point, the diagnosis in 1989 was DJD of the right knee and it is significant to note that there is no radiological evidence of traumatic arthritis.  As such, the Board concludes that the chronic right knee disability is first shown decades after military service and is not shown to be related to the Veteran's military service, including any MVA injury or any acute subsequent in-service injury.  

The Veteran testified that a physician told him that due to his left knee he was putting more pressure on his right knee, thus causing a right knee disability.  As to this, there is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also, lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, this does not mean that in adjudicating a claim that a layperson's statements of what he or she was told by medical personnel must be blindly accepted as true.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature which were related to him years ago.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").  Thus, the Veteran's testimony in this regard does not fall into the 2nd or 3rd categories by which lay evidence may establish a medical nexus under Jandreau, Id. (i.e., reporting a contemporaneous medical diagnosis; or, describes symptoms at the time which supports a later diagnosis by a medical professional).  

To the contrary, the only medical opinion on file addressing the matter of the relationship between the claimed right knee disability and the service-connected left knee disability is that expressed by a VA examiner in 2014 that the right knee conditions was less likely than not proximately due to or the result of the service-connected left knee condition because it was likely the result of direct overuse to the joint, rather than a consequence of the left knee condition.  This opinion far outweighs the Veteran's lay testimony to the contrary.  Accordingly, there is no basis for a grant of service connection for a right knee disability.  

Service connection for left hip disability, to include as secondary to service-connected left knee disability

At the November 2010 travel Board hearing the Veteran testified that had performed vigorous work during service but could not recall any specific in-service left hip injury.  However, he stated that he had gone on sick call for it and had been given a profile for two days or so, even though no in-service diagnosis had been made.  These assertions are not confirmed by the contemporaneous STRs which are negative for left hip disability.  In fact, this testimony is in conflict with the history he related on VA examination in August 2011 when he reported that he started to have left hip pain after service and he specifically denied any treatment or symptoms of left hip disability during service.  

This latter history is consistent with the VA examination in February 2014 which reported that the Veteran had left hip DJD which had begun in approximately 2005, without any known injury.  This history is consistent with the other evidence on file, such as the earliest left hip X-rays, in October 2006, which were negative, as were private X-rays of the Veteran's left hip in November 2006, even though a February 2006 VAOPT noted that the Veteran had generalized osteoarthrosis, involving multiple sites.  

The Board does not doubt that the Veteran now has left hip pain.  This may be due in part to low back pathology causing radicular pain, as shown by the February 2009 VA spinal examination.  However, the evidence simply does not show that any pathology, including left hip arthritis that was first shown on VA examination in 2011, which he may now have of the left hip originated during service or is otherwise related to military service, including not having had any arthritis within one year after his September 1982 discharge from service.  

At the 2010 hearing the Veteran testified that after service he had started complaining about his left hip about 6 years ago and that VA medical personnel had mentioned his left knee in connection with his left hip.  However, on VA examination in August 2011 it was opined that the Veteran's left hip condition was less likely than not caused by or a result of or aggravated by military service or the service-connected left knee condition.  The rationale was that there was no evidence of a left hip condition during service and his left hip symptoms had not started until many years after service, and there was no evidence of a chronically abnormal gait during service or even after service, until the last couple of years.  Also, there was no leg length difference or abnormal pelvic girdle angulation.  Further corroborating this was another opinion on VA examination in February 2014 that the left hip condition was less likely than not proximately due to or the result of the service-connected condition because it was likely the result of direct overuse to the joint, rather than a consequence of the left knee condition.  

In short, there is no medical evidence corroborating the Veteran's testimony that he was told that his left hip arthritis is due to his service-connected left knee disability.  Rather, the two medical opinions on file are in direct contradiction to this and, so, must be given greater weight such that the claim must be denied.  

Service connection for low back disability, to include as secondary to service-connected left knee disability

There is some evidence indicating that the Veteran had had a preservice low back strain and some evidence that he had had recurrent low back strains since then. For example, Dr. L. Johnson stated that in March 2008 the Veteran reported that his back had bothered him since he was a teenager, but during the last 5 years it had gotten much worse.  The 2009 VA examiner also noted that the Veteran had had intermittent low back pain since a preservice injury.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, no chronic low back disability was found on the service entrance examination nor does the evidence otherwise clearly and unmistakably establish that a low back disability pre-existed active service.  In this regard, the Veteran testified that he did not recall an in-service low back injury but did have in-service back problems, off and on.  He was not sure if he had gone on sick call due to his low back but had performed work in-service that was at times strenuous.  Similarly, he reported on VA examination in 2009 that he had had a low back condition since approximately the 1970s, with a gradual worsening of low back pain that had increased in the past few years.  

However, the STRs show that in November 1980 he had low back pain for 10 days, after bending over to pick something up, and since then had had back problems, off and on.  At that time he had some tenderness near the spine but no apparent muscle tenderness or spasm, and was given a muscle relaxer.  Several years later, in May 1982 he again had low back pain, with some tenderness to palpation on the left at lumbar spine, and the assessment was a mild low back strain, for which he was given a profile for 10 days.  In other words, the Veteran had two acute episodes of low back pain during service.  The August 2011 VA examiner found that following the Veteran's in-service treatment the Veteran had fully recovered.  Moreover, service separation examination in August 1982 found no pertinent defect.  Thus, no chronic low back disability is shown either at service entrance or during military service.  Accordingly, the Veteran is presumed to have been in sound condition at entrance into active service.   

When there is an absence of adequate evidence of a nexus between current disability and military service, the presumption of soundness under 38 U.S.C.A. § 1111 cannot fill this evidentiary gap.  "[T]he presumption of soundness relates to the second element required to establish [service connection, i.e.,] the showing of in-service incurrence or aggravation of a disease or injury."  Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009).  The presumption of soundness does not relate to the nexus requirement and does not relieve a veteran of having to establish the nexus requirement.  Holton v. Shinseki, Id.  

In this case, the earliest postservice clinical evidence of low back disability does not antedate the Veteran's postservice onset of arthritis and DDD decades after service.  In this connection the 2009 VA examiner noted the Veteran's in-service treatment for low back pain but opined that the current low back disability was less likely as not caused by or a result of the in-service low back condition and/or his service-connected left knee condition.  The rationale was that following his in-service physical therapy there was no documentation or recurrent visits for low back disability and at separation from service he denied recurrent back pain.  There were no interim complaints of low back pain in any previous clinic visits prior to 2003.  It was felt that DDD was less likely as not related to his DJD of the knees because there was no on-going documentation of a back condition; rather, medical records were silent as to his back for over 20 years.  Also, DJD of the lumbar spine could occur independently of a knee condition.  

Similarly, the August 2011 VA examiner opined that the Veteran's low back disability was less likely as not caused by, a result of, or aggravated by military service or the service-connected left knee disorder.  The rationale was that the low back condition during service was a back sprain which was self-limiting and he had returned to full duty.  Also, the separation examination had not revealed any chronic low back condition and a review of VA treatment notes revealed that the current and different low back condition had not started until the early 2000s.  Further, there was no evidence of a chronically abnormal gait during service or after service, until the past couple of years and, additionally, there was no leg length difference or abnormality pelvic girdle angulation. 

Here, the long lapse following military service before the documented onset of both arthritis and DDD of the lumbar spine taken together with the absence of any attempt by the Veteran to seek postservice treatment prior to this is highly probative evidence which was properly considered when both VA medical opinions were rendered.  See generally Buczynski, Maxson, Fagan, and Nieves-Rodriguez, all Id.  Unfortunately, these opinions are unfavorable and weigh heavily against the claim.  Accordingly, service connection for low back disability is not warranted.  

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

The entire history is to be considered when making disability evaluations but the primary concern is the present level of disability.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995) and Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A higher rating may be assigned for musculoskeletal disabilities when there is additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's left knee has been rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 such that when established by X-ray findings it is evaluated based on limited of motion under the appropriate DCs for the specific joint involved (here, 5260 and 5261 (for limited knee flexion and extension).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is assigned.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II. 

A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes if each type of impairment is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension. See VAOPGCPREC 9-2004 (2004).

Moreover, DCs 5256 and 5262 provide for higher ratings for ankylosis and impairment of the tibia and fibula, respectively.  38 C.F.R. § 4.71a, DC 5256 provides that favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  Ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  DC 5263 provides for a 10 percent rating for genu recurvatum. 

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of the notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  

Under 38 C.F.R. § 3.344, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2013).

However, 38 C.F.R. § 3.344(c) specifies that the above considerations are required for ratings which have continued for long periods at the same level (five years or more); they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Id.  

Where VA has reduced a Veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Historically, during private hospitalization in January and February 1989, for extensive chondromalacia of the left patella and the medial condyle of the left femur, the Veteran had a left knee arthrotomy with extensive chondroplasty of the patella and of two large areas of the medial femoral condyle, with drilling of the patella and in two areas of the medial femoral condyle.  Later in February 1989 he could not fully extend the left knee and several days later he had a marked degree of left quadriceps atrophy.  

On VA examination in April 1989 the Veteran had difficulty bending the left knee and he walked with an antalgic gait, favoring his left leg, limping as he walked.  He used a long brace on the left leg and had a 6 inch postoperative scar of the left knee.  Left knee range of motion was severely limited to only 20 degrees of flexion and extension and stability was difficult to evaluate because of pain but there seemed to be some instability, especially laterally.  

A May 1989 rating action granted service connection for SP arthralgia of the left knee which was assigned an initial 40 percent rating, as analogous to ankylosis, from January 20, 1989 (date of receipt of claim) under Diagnostic Code 5256.  

As a period of 5 years had elapsed from the time of the assignment of a separate 20 percent rating for SP arthralgia of the left knee, until the rating action of July 2009, which reduced the rating effective October 1, 2009, (as subsequently restored by the September 2012 rating decision) to 10 percent, the provisions of 38 C.F.R. § 3.344 apply in this case.  

On VA examination in March 1990 the Veteran reported not having any real left knee improvement following his surgery.  He kept most of his weight off the left knee when he stood for a prolonged period.  He had noted occasional giving way of the left knee and reported that the left thigh was smaller than the right thigh.  On examination left knee motion was from 0 degrees to 100 degrees.  There was a 3 centimeter (cms) discrepancy in the diameter of the thighs, with the left being smaller.  There was no left knee instability and strength of the left quadriceps and hamstrings was 4+/5.  The assessment was posttraumatic chondromalacia of the left knee, which represented early degenerative changes.  

A May 1990 rating decision proposed to reduce the 40 percent rating for the SP arthralgia of the left knee to 30 percent.  

In June 1990 the Veteran's private physician, that performed the 1989 left knee surgery, stated that it was doubtful that the Veteran would ever have much healing of the severely damaged left knee articular cartilage, and he still had marked atrophy of the left quadriceps.  As to VA's proposed to reduction, he might be better off, to some extent, if he actually had ankylosis, especially if it were pain free, although not as to mobility.  The private physician did not see any real improvement in the left knee and the Veteran's probable course was that it would get worse.  

The Veteran disagreed with the proposed reduction, and following an August 1990 rating decision which reduced the 40 percent rating under Diagnostic Code 5256 for SP arthralgia of the left knee to 30 percent, from November 1, 1990, a Statement of the Case (SOC) was issued in August 1990.  The appeal of the proposed rating reduction (as opposed to the rating which actually accomplished that reduction) was never perfected by filing a substantive appeal.  

In sum, VA rating examinations prior to 2001 had found that the Veteran had some atrophy of the left quadriceps.  However, the 2001 examination found no atrophy but, nonetheless, found that he had some weakness of the left knee.  At that time he had no limp and only occasionally wore a left knee brace.  Moreover, left knee motion was from full extension of zero (0) degrees to 109 degrees of flexion.  

On VA examination in November 2001 the Veteran reported that his left knee was not much better after his postservice surgery.  He complained of pain, weakness, stiffness, swelling, heat, instability, giving way, fatigability, lack of endurance, and flare-ups with the weather which he felt caused an additional 15 percent loss of functional impairment.  He denied redness and locking.  He occasionally wore a brace and was not using one at the time of the examination.  He wore support hose, bilaterally, for varicose veins.  On examination he had objective evidence of painful motion, weakness, and tenderness but no edema, effusion, instability, redness or heat.  There was no abnormal movement but there was guarding of movement.  He walked cautiously but without a cane or appliance.  He had no limp.  Left knee flexion was to 109 degrees and extension was full to 0 degrees.  He had good stability.  X-rays were compared to prior X-rays of September 1998, and revealed calcific densities in the intramedullary canals of both femurs and tibias, worse on the right, consistent with medullary infarcts.  Small marginal osteophytes were present superiorly in both patellae with associated small synovial complexes.  The diagnosis was postoperative DJD of the left knee with loss of function due to pain.  

A January 2002 rating decision assigned a separate 10 percent rating for DJD of the left knee, effective November 14, 2001, based on X-ray evidence.  It was proposed that the 30 percent rating for S.P. arthralgia of the left knee be decreased to 20 percent because he had been rated for ankylosis of the left knee but was to be rated analogously on the basis of limitation of extension.  

In March 2002 the Veteran filed an NOD to the proposed reduction.  The reduction was accomplished by rating decision in May 2002 with 20 percent assigned analogously under Diagnostic Code 5261 limitation of extension.  In August 2002 the Veteran filed an NOD to the actual reduction of May 2002, alleging that there had been no improvement and he still had frequent pain, stiffness, and weakness.  An SOC was issued in December 2002, but the Veteran did not perfect the appeal by filing a substantive appeal (VA Form 9 or equivalent).  

VAOPT records show that in December 2007 circumferential measures revealed the left knee and left thigh were smaller in circumference that on the right.  

On VA examination in April 2008 of the Veteran's left knee, his medical records and claim file were not available for review.  He complained of daily popping and grinding of the left knee, with occasional swelling.  He had pain 2 to 3 times weekly which he estimated to be from 7 to 10 on a scale of 10.  Aggravating factors were "getting up."  He reported that during flare-ups he had an additional loss of 50 percent of range of motion.  He used a cane, and had begun using it in the fall of 2007.  He reported that he always used a cane.  He was able to stand for 2 to 3 hours and could walk 2 blocks.  He reported that his left knee had progressively worsened, despite past therapy and continuing to take medication.  He had stopped working in September 2007 due to alcohol dependency.  

On physical examination the Veteran reported having pain, weakness, stiffness, and instability of the left knee but had not had any episodes of actual dislocation or subluxation.  His gait was antalgic.  Active left knee flexion was from 0 to 100 degrees with pain from 50 to 100 degrees and extension was full to 0 degrees.  There was no testing of motion after repetition of motion.  He had no left knee crepitation, grinding or instability.  It was not certain how much the range of motion of his knees was affected by his low back condition.  X-rays revealed evidence of bony infarction of both femurs and tibias.  The diagnosis was left patellofemoral osetoarthrosis, by prior X-ray.  

Although the 2001 VA examination did not report that the Veteran had left quadriceps atrophy, the 2007 VAOPT did find such atrophy, based on circumferential thigh measurements.  Moreover, at the time of the April 2008 VA rating examination, which was the basis of the reduction from 20 percent, not only was the claim file not available for review but there was no testing of motion after repetitive motion, and the Veteran reported that he now used a cane all of the time.  While he had no limp at the 2001 VA examination, at the 2008 examination his gait was antalgic.  Moreover, his range of motion in 2008 was essentially the same as at the 2001 examination, with flexion in 2008 being to 100 degrees.  

Nevertheless, an April 2009 rating decision proposed to reduce the 20 percent rating assigned for S.P. arthralgia of the left knee, based on the findings of the April 2008 VA rating examination.  A July 2009 rating decision implemented the reduction from 20 percent to zero (0 %) percent, effective October 1, 2009 (later restored to 10 percent).  

On VA examination in August 2011 the Veteran's claim file was reviewed.  The Veteran reported having left knee pain 3 to 4 days a week, lasting a few hours.  It was normally moderate in severity but was worse after standing, bending, squatting and walking.  He denied having incapacitating episodes, needing emergency room visits or hospital admissions in the past year.  His response to his medications had been fair.  He currently complained of pain, giving way, instability, stiffness, weakness, incoordination, swelling, and decreased speed of joint motion of that knee but denied having had episodes of subluxation, locking or effusion.  There were no flare-ups of his joint disease.  

On physical examination the Veteran had no deformity of the left knee.  He reported always using a cane and he had an antalgic gait but no abnormal weight-bearing.  He had no tenderness, pain at rest, crepitation or masses behind the knee.  He did have some clicks or snaps of that knee but no grinding, instability, patellar abnormality, locking, effusion or dislocation.  McMurray's test was negative.  He had pain on active left knee motion.  Left knee extension was abnormal, being limited by 5 degrees, and flexion was from 5 degrees to 55 degrees.  There was objective evidence of pain after repetitive motion but no joint ankyloses or additional limitations after three repetitions of motion.  

X-rays revealed \that degeneration in the left knee had minimally progressed since the last X-ray study.  The diagnosis was arthritis of the left knee, which had had a significant effect on his usual occupation.  

In sum, the 2011 VA rating examination found that not only did he continued to use a cane and had an antalgic gait but his left knee range of motion was decreased, being from only 5 degrees of extension to 55 degrees of flexion.  Likewise, the VA examination in 2014 found that flexion was to only 90 degrees and at that time he had to use both a knee brace and a cane in order to walk.  

A September 2012 rating decision increased the noncompensable rating for status post arthralgia of the left knee to 10 percent, effective October 1, 2009 under Diagnostic Code 5261 (effectively making the reduction as being from 20 percent to 10 percent), and granted service connection for limitation of flexion of the left knee which was assigned a noncompensable rating under Diagnostic Codes 5003 - 5260.  And all this was in addition to a 10 percent rating already assigned for left knee DJD under Diagnostic Code 5003.  

On VA examination in February 2014 the Veteran's claim file was reviewed.  It was reported that the Veteran now had daily severe popping in the left knee with pain and a feeling of giving way.  It was reported that he had flare-ups which impacted function of the knee because he reported that his knee pain increased with prolonged standing and walking.  Left knee flexion was to 90 degrees, with pain beginning at zero (0) degrees.  Left knee extension was full to zero (0) degrees with pain beginning at that point.  He was able to perform repetitive-use testing, with 3 repetitions.  After such repetitive testing left knee flexion was still to 90 degrees and extension was full to zero (0) degrees.  He had no additional limitation of motion after repetitive-use testing.  It was reported that he had functional loss or impairment after repetitive-use testing with less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing in each knee.  He had no pain on palpation of the left knee and strength was normal in flexion and extension.  There was no knee instability in any plane, and he had no history of recurrent patellar subluxation or dislocations.  He had had pain and limited motion following his past arthroscopic left knee surgery, but his postoperative left knee scar was not painful or unstable.  He regularly used a knee brace and a cane to walk because of his knee condition.  It was reported that his disabilities of the knees impacted his ability to perform physical but not sedentary work.  The examiner reported that it was not feasible to render an opinion as to functional limitations during flare-ups because this required reliance upon subjective data which would require the examiner to resort to mere speculation.   

Here, the initial 40 percent rating was assigned shortly after the Veteran's extensive left knee surgery during his private hospitalization in 1989 because the April 1989 VA examination indicated that his knee was essentially fixed at 20 degrees of flexion.  Thereafter, when he had had some recovery of function of the left knee, and the 1990 VA examination found that motion was from full extension to 100 degrees of flexion, so that 40 percent rating was reduced to 30 percent, and subsequently following VA examination in 2001 it was further reduced to 20 percent, effective September 1, 2002.  

The evidence overall shows that reports of several VA examinations had indicated merely that the Veteran had had a past meniscectomy.  However, upon examination of the left knee the lengthy postoperative scar would have made it clear to examiners that the surgery was more than a mere meniscectomy.  While the postoperative scar is asymptomatic in all respects, the 1989 left knee surgery was significant in extent.  Further, the evidence overall shows that rather than there being any material improvement, the Veteran's left knee condition has essentially deteriorated over the years, although at this point it has still not deteriorated to such an extent that a left knee prosthesis needs to be surgically implanted.  

In reviewing the evidence as a whole, given the continued limitation of motion of the left knee, which remains noncompensable as to both extension and flexion, his pain on motion, and his continued need for support by use of a brace and a cane, the Board finds that the reduction from a 20 percent disability rating to 10 percent was not justified in this case.  Accordingly, restoration of the 20 percent rating is warranted.  

However, the evidence does not show that the Veteran had such impairment of the left knee as to warrant a rating in excess of 20 percent at any time during the appeal period.  Specifically, while he has complained of instability of the left knee, this has never been definitively confirmed clinically on any VA rating examination.  Likewise, as noted, his degree of impaired flexion and extension are of a noncompensable degree and there is no ankylosis or nonunion or malunion of the tibia or fibula.  

Extraschedular Consideration

An extraschedular disability rating may be assigned if the scheduler rating criteria are inadequate or the application thereof is impracticable.  See 38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  First, whether there is such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria.  If the criteria reasonably describe the symptoms and level of severity, the assigned schedular ratings are adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, whether there exists and exceptional disability picture with related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, the case is referred to the appropriate VA official for consideration.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders.  Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Johnson, Id., the Board denied increased ratings for two service-connected disorder but remanded a third; and on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders which the Board had adjudicated but there was no argument that the effect of the third service-connected disorder.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

By regulation, ratings assigned for service-connected musculoskeletal disorders must encompass a wide range of signs and symptoms enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or malaligned joints, and crepitation.  

Also, while the scheduler rating criteria may not always address the symptoms specifically described, this alone does not mean that the rating criteria are necessarily inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

Here, the Veteran is also service-connected for DJD of the left knee which is separately rated as 10 percent disabling and a noncompensable rating is assigned for limited left knee flexion.  Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the service-connected disability at issue is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" is not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In reaching these determinations, the Board has considered the doctrine of the favorable resolution of doubt under 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3.  However, this doctrine is not for application in the reopening context, i.e., as to the application to reopen the claims for service connection for disability of the ankles.  Also, with the favorable resolution of doubt, the Board has determined that restoration of the 20 percent rating for the left knee disability at issue is warranted but the Board finds that the preponderance of the evidence is against the claims for service connection for disabilities of the right knee, left hip, and low back.  


ORDER

The application to reopen a claim for service connection for left ankle disability, to include as secondary to service-connected left knee disability, is denied.  

The application to reopen a claim for service connection for right ankle disability, to include as secondary to service-connected left knee disability, is denied.  

The application to reopen a claim for service connection for right knee disability, to include as secondary to service-connected left knee disability, is granted but upon on de novo adjudication service connection for right knee disability is denied.  

Service connection for left hip disability, to include as secondary to service-connected left knee disability, is denied.  

Service connection for low back disability, to include as secondary to service-connected left knee disability, is denied.  

The reduction of a 20 percent disability for service-connected status-post (SP) arthralgia of the left knee to 10 percent effective October 1, 2009, was improper and restoration of the 20 percent rating is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


